Citation Nr: 0103162	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 1999 
for the 30 percent evaluation for asthma.

2.  Entitlement to an increased evaluation for asthma, 
currently rated 30 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
stress changes of both feet, plantar fasciitis, and pes 
planus.

4.  Entitlement to a total rating for individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from September 1988 to June 1992.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions from the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his representative appeared before the 
undersigned Member of the Board at a hearing at the RO in 
July 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist, This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

At his July 2000 hearing, the veteran testified that he 
received treatment on a monthly basis from Dr. S. Patterson 
through VA fee basis, that he began receiving treatment for 
allergies from Dr. L. J. Sindel, and that he had several 
trips to the emergency room with one hospital admission in 
the past 6 months.  Upon review, the most recent record from 
Dr. Patterson was dated in February 2000, the most recent 
record from Dr. Sindel was dated in December 1999, and there 
are no hospital records showing emergency room visits or 
hospitalizations in the past year of record.  Additionally, 
there appears to be some disparity between VA pulmonary 
function test results in May 1999 and those obtained by Dr. 
Patterson in November 1999.  Moreover, the most recent VA 
examination was in April 1999 and the veteran has testified 
that his asthma has worsened since that time.  The Board 
further notes that the most recent VA foot examination was in 
August 1999 and X-rays of the veteran's feet are not of 
record.  VA's duty to assist a claimant includes obtaining an 
examination and opinion in order to determine the nature and 
extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

The veteran also testified that he had applied for VA Chapter 
31 Vocational Rehabilitation benefits and had recently been 
verbally informed that it would be denied due to his service-
connected disabilities.  The veteran's VA Vocational 
Rehabilitation folder is not of record.   The veteran also 
reported that he received Social Security Administration 
(SSA) disability, and that he had pulmonary function tests 
for Social Security in 1997.  The RO contacted SSA on several 
occasions and requested copies of records for the veteran.  
In May 1999 response, SSA stated that the veteran's records 
were at the main office in Falls Church.  SSA provided the 
Falls Church address as well as the local Alabama SSA 
address.  It does not appear that the RO contacted these 
offices.  

Finally, the Board observes that in an April 1999 letter, the 
VA Medical Center (VAMC) in Biloxi, Mississippi denied 
payment for unauthorized medical services provided in 
February 1999.  The veteran filed a notice of disagreement in 
April 1999.  Additionally, the Board observes that the RO, in 
a December 1999 rating decision, determined that new and 
material evidence to reopen the veteran's claim for service 
connection for a back disorder had not been submitted.  The 
veteran submitted a notice of disagreement to this issue in 
February 2000.  It does not appear from the record that 
either the VAMC or the RO has issued statements of the case 
following receipt of the notice of disagreement on these 
issues.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request the names of the emergency rooms 
and hospitals he received treatment from 
since 1998.  After securing the necessary 
releases, the RO should obtain copies of 
these records and associate them with the 
claims folder. 

2.  After securing the necessary release, 
the RO should contact Dr. Patterson and 
Dr. Sindel and request copies of the 
veteran's treatment records from 1999 to 
present.

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of the veteran's 
asthma.  The claims folder should be made 
available to the examiner for review 
before the examination.  All special 
studies including complete Pulmonary 
Function Tests should be performed.  The 
examiner should determine the veteran's 
current medication requirement, i.e. 
whether steroids are required and how 
often.

4.  The veteran should be afforded a VA 
podiatry examination to determine the 
nature and extent of the veteran's 
bilateral foot disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
evaluate the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All other special studies and tests 
should be performed.  

5.  The RO should obtain the veteran's VA 
Vocational Rehabilitation and Counseling 
(VR&C) folder and any subfolder and 
associate them with the claims folder.

6.  The RO should contact SSA office at 
5107 Leesburg Pike Section 1, Suite 900 
Falls Church, VA 22041 and request copies 
of the veteran's SSA records including 
all medical records.  

7.  The RO should issue a statement of 
the case as to the issue of whether new 
and material evidence has been submitted 
to reopen the veteran's claim for service 
connection for a back disorder, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal as to 
that issue.

8.  The VAMC should issue a statement of 
the case as to the issue of entitlement 
to payment for unauthorized medical 
services provided by a private facility 
in February 1999, undertaking such 
development as is necessary in order to 
adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal as to that issue.

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




